Exhibit FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER THIS FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is made effective as of August 13, 2008, among Onstream Media Corporation, a Florida corporation ( “Parent”), Onstream Merger Corp., a Delaware corporation ("Merger Sub"), and Narrowstep Inc., a Delaware corporation (the “Company”). BACKGROUND WHEREAS, the Parent, Merger Sub, the Company and W. Austin Lewis IV are parties to that certain Agreement and Plan of Merger, dated as of May 29, 2008 (the “Agreement”); and WHEREAS, pursuant Section 8.4 of the Agreement, the Agreement may be amended by a written instrument executed by Parent, Merger Sub and the Company. AGREEMENTS NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements contained herein, and intending to be legally bound hereby, the parties hereto agree as follows: 1. Exchange Ratio, Minimum Exchange Ratio and Preferred Stock Exchange Ratio. (a)The second sentence of Section 1.6(a)(i) of the Agreement is hereby amended by deleting the phrase “the greater of (1) the amount of cash and cash equivalents held by the Company immediately prior to the Effective Time and (2) ONE MILLION FIVE HUNDRED THOUSAND (1,500,000)” and inserting “the amount of cash and cash equivalents held by the Company and its subsidiaries immediately prior to the Effective Time plus any cash held in escrow by the applicable escrow agent in respect of the Company's proposed issuance and sale of Company Series A Preferred Stock (as defined herein), but the sum of the preceding items in this clause (y) not exceeding SIX HUNDRED THOUSAND (600,000)” in lieu thereof. (b)The third sentence of Section 1.6(a)(i) of the Agreement is hereby amended by deleting the phrase “TEN MILLION FIVE HUNDRED THOUSAND (10,500,000)” and inserting “NINE MILLION ONE HUNDRED THOUSAND (9,100,000)” in lieu thereof. (d)The second sentence of Section 1.6(a)(iv) of the Agreement is hereby amended by deleting the phrase “SIX HUNDRED THOUSAND (600,000)” and inserting “TWO MILLION (2,000,000)” in lieu thereof. 2. Company Form 10-KSB and Form 10-QSB. The preamble to Article II of the Agreement is hereby amended by deleting the phrase "or (ii)" and inserting the following in lieu thereof: "(ii) as disclosed in the Company's Form 10-KSB for the fiscal year ended February 29, 2008, as filed with the SEC on June 16, 2008, the Company's Form 10-KSB/A for the fiscal year ended February 29, 2008, as filed with the SEC on June 16, 2008, the Company's Form 10-KSB/A for the fiscal year ended February 29, 2008, as filed with the SEC on June 20, 2008, or the Company’s Form 10-QSB for the quarterly period ended May 31, 2008, as filed with the SEC on July 8, 2008, or (iii)". 3. Termination Date.Section 8.1(b) of the Agreement is hereby amended by deleting the phrase "October 31, 2008" and inserting "November 30, 2008" in lieu thereof. 4. CVR Agreement.Exhibit C to the Agreement is hereby deleted in its entirety and replaced with the Form of Contingent Value Rights Agreement attached as Annex I hereto. 5. Defined Terms. Capitalized terms which are used in this Amendment but are not otherwise defined herein shall have the meanings ascribed to such terms in the Agreement. 6. Governing Law.This Amendment shall be governed by and construed in accordance with the laws of the State of Delaware, without regard to conflicts of laws provisions thereof. 7. Section Headings.Section headings used in this Amendment are for convenience only and shall not affect the construction of this Amendment. 8. Ratification of Agreement.Except as expressly modified or amended by this Amendment, all of the provisions of the Agreement are hereby ratified, confirmed and approved and shall remain in full force and effect. 9. Further Assurances. Each party hereto shall, upon the reasonable request of any other party hereto, execute and deliver such further instruments and do such further acts as may be reasonably necessary or proper to carry out more effectively the provisions of and the transactions contemplated by this Amendment. 10. Counterparts. This Amendment may be executed and delivered (including, without limitation, by facsimile transmission), in counterparts, each of which shall be deemed an original, but all of which shall constitute the same instrument. [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.] 2 IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the date first written above. Parent: ONSTREAM MEDIA CORPORATION By: Name:Randy Selman Title:President Merger Sub: ONSTREAM MERGER CORP. By: Name:Randy Selman Title:President Company: NARROWSTEP INC. By: Name: Title: 3 Annex I 4 EXHIBIT C TO AGREEMENT AND PLAN OF MERGER AMONG ONSTREAM MEDIA CORPORATION, ONSTREAM MERGER CORP., NARROWSTEP INC., AND W.AUSTIN LEWIS IV FORM OF CONTINGENT VALUE RIGHTS AGREEMENT CONTINGENT VALUE RIGHTS AGREEMENT (this "Agreement"), dated , 2008, by and among Onstream Media Corporation (“Parent”), a Florida corporation, W. Austin Lewis IV, as CVR Representative (the "CVR Representative") and Interwest Transfer Co., as Rights Agent (the “Rights Agent”), in favor of each person (a “Holder”) who from time to time holds one or more Contingent Value Rights (the “CVRs”) to receive a number of shares of Parent common stock, $0.0001 par value per share (the “Parent Common Stock”), in the amounts and subject to the terms and conditions set forth herein.A registration statement on Form S-4 (No. 333-) (the “Registration Statement”) with respect to, among other securities, the CVRs, has been prepared and filed by Parent with the Securities and Exchange Commission (the “Commission”) and has become effective in accordance with the Securities Act of 1933, as amended(the “Act”).This Agreement is entered into in connection with the Agreement and Plan of Merger, dated as of May 29, 2008, by and among Parent, Onstream Merger Corp. (“Merger Sub”), Narrowstep Inc. (the “Company”), and W.
